Name: Commission Implementing Regulation (EU) 2018/582 of 12 April 2018 amending Implementing Regulation (EU) No 1352/2013 establishing the forms provided for in Regulation (EU) No 608/2013 of the European Parliament and of the Council concerning customs enforcement of intellectual property rights
 Type: Implementing Regulation
 Subject Matter: research and intellectual property;  documentation;  criminal law;  trade policy;  information and information processing;  tariff policy
 Date Published: nan

 18.4.2018 EN Official Journal of the European Union L 98/4 COMMISSION IMPLEMENTING REGULATION (EU) 2018/582 of 12 April 2018 amending Implementing Regulation (EU) No 1352/2013 establishing the forms provided for in Regulation (EU) No 608/2013 of the European Parliament and of the Council concerning customs enforcement of intellectual property rights THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 608/2013 of the European Parliament and of the Council of 12 June 2013 concerning customs enforcement of intellectual property rights and repealing Council Regulation (EC) No 1383/2003 (1), and in particular Article 6(1) thereof, Whereas: (1) Commission Implementing Regulation (EU) No 1352/2013 (2) established the application form provided for in Regulation (EU) No 608/2013 to be used for requesting that customs authorities take action with respect to goods suspected of infringing an intellectual property right (application form). (2) The application form needs to be adapted to take account of the practical experience made in using that form as well as to ensure a trouble free transmission and exchange of information via the central database referred to in Article 31 of Regulation (EU) No 608/2013. (3) Where an application is submitted after the customs authorities have suspended the release of or detained the goods at their own initiative, this should be indicated on the application form by the applicant. (4) By Regulation (EU) 2015/2424 of the European Parliament and of the Council (3), the term Community trade mark was replaced in the Union legal order by the term European Union trade mark. The application form needs to be updated accordingly. (5) Where the applicant requests the use of the procedure for the destruction of goods in small consignments in accordance with Article 26 of Regulation (EU) No 608/2013, he should be able to specify whether he wishes that procedure to be used in all the Member States or in one or several specific Member States. (6) An applicant should be required to provide in the application form the names and addresses of involved companies and traders as that information is relevant to the customs authorities' analysis and assessment of the risk of infringement. (7) Taking into account that, in accordance with Article 31 of Regulation (EU) No 608/2013, all exchanges of data on decisions relating to applications and detentions between the Member States and the Commission are to be made via the central database of the Commission and that that database needs to be adjusted to the new application form, the amendments to Annexes I and III to Implementing Regulation (EU) No 1352/2013 should apply from 15 May 2018. (8) Implementing Regulation (EU) No 1352/2013 should therefore be amended accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 1352/2013 is amended as follows: (1) Annex I is replaced by the text set out in Annex I to this Regulation; (2) Annex III is amended in accordance with Annex II to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 15 May 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 April 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 181, 29.6.2013, p. 15. (2) Commission Implementing Regulation (EU) No 1352/2013 of 4 December 2013 establishing the forms provided for in Regulation (EU) No 608/2013 of the European Parliament and of the Council concerning customs enforcement of intellectual property rights (OJ L 341, 18.12.2013, p. 10). (3) Regulation (EU) 2015/2424 of the European Parliament and of the Council of 16 December 2015 amending Council Regulation (EC) No 207/2009 on the Community trade mark and Commission Regulation (EC) No 2868/95 implementing Council Regulation (EC) No 40/94 on the Community trade mark, and repealing Commission Regulation (EC) No 2869/95 on the fees payable to the Office for Harmonization in the Internal Market (Trade Marks and Designs) (OJ L 341, 24.12.2015, p. 21). ANNEX I ANNEX I Text of image EUROPEAN UNION  APPLICATION FOR ACTION 1 1. Applicant Name (*): Address (*): Town (*): Postal Code: Country (*): EORI-No: (+) TIN No: (+) National registration No: (+) Telephone: (+) Mobile: (+) Fax: (+) Email (*): Website: For official use Date of receipt COPY FOR THE COMPETENT CUSTOMS DEPARTMENT Registration number of application INTELLECTUAL PROPERTY RIGHTS APPLICATION FOR ACTION BY CUSTOMS AUTHORITIES under Article 6 of Regulation (EU) No 608/2013 2 (*). Union application National application National application (cf. Article 5(3)) 3 (*). Status of applicant Right-holder Person or entity authorised to use the IP right IP collective rights management body Professional defence body Group of producers of products with a Geographical Indication or representative of such group Operator entitled to use a Geographical Indication Inspection body or authority competent for a Geographical Indication Exclusive license holder covering two or more Member States 4. Representative submitting the application in the name of the applicant Company: Name (*): Address (*): Town (*): Postal Code: Country (*): Telephone: (+) Mobile: (+) Evidence of the representatives power to act is enclosed Fax: (+) 1 5 (*). Type of right to which the application refers National trademark (NTM) European Union trademark (EUTM) International registered trademark (ITM) Registered national design (ND) Registered Community design (CDR) International registered design (ICD) Unregistered Community design (CDU) Copyright and related right (NCPR) Trade name (NTN) Topography of semiconductor product (NTSP) Patent as provided for by national law (NPT) Patent as provided for by Union law (UPT) Utility model (NUM) Geographical Indication/Designation of origin: for agricultural products and foodstuff (CGIP) for wine (CGIW) for aromatised drinks based on wine products (CGIA) for spirit drinks (CGIS) for other products (NGI) as listed in Agreements between the Union and third countries (CGIL) Plant variety right: national (NPVR) Community (CPVR) Supplementary protection certificate: for medicinal products (SPCM) for plant protection products (SPCP) 6 (*). Member State or, in the case of a Union application, Member States in which customs action is requested ALL MEMBER STATES BE LT BG LU CZ HU DK MT DE NL EE AT IE PL EL PT ES RO FR SI HR SK IT FI CY SE LV UK 7. Representative for legal matters Company: Name (*): Address (*): Town (*): Postal Code: Country (*): Telephone: (+) Mobile: (+) Fax: (+) Email (*): Website: 8. Representative for technical matters Company: Name (*): Address (*): Town (*): Postal Code: Country (*): Telephone: (+) Mobile: (+) Fax: (+) Email (*): Website: 9. In case of a Union application, the details of the designated representatives for legal and technical matters are included in annex no 10. I request the use of the procedure of Article 26 of Regulation (EU) No 608/2013 (small consignments) in the following Member State(s) and, where requested by the customs authorities, agree to cover the costs related to the destruction of goods under this procedure. ALL MEMBER STATES BE LT BG LU CZ HU DK MT DE NL EE AT IE PL EL PT ES RO FR SI HR SK IT FI CY SE LV UK (*) these are mandatory fields and shall be filled in (+) at least one of these fields shall be filled in Text of image 11 (*). List of rights to which the application refers No Type of right Registration number Date of registration Expiry date List of goods to which the right refers For further rights see annex no Restricted handling Authentic goods 12 (*). Goods details Restricted handling IP right no: Goods description: CN tariff number: Customs value: European average market value: National market value: See enclosed annex no 13 (*). Goods distinctive features Restricted handling Position on the goods: Description: See enclosed annex no 14 (*). Place of production Restricted handling Country: Company: Address: Town: See enclosed annex no 15 (*). Involved companies Restricted handling Role: Name: Address: Town: Postal Code: Country: See enclosed annex no 16 (*). Traders Restricted handling Name: Address: Town: Postal Code: Country: See enclosed annex no 17. Goods clearance details and distribution information Restricted handling See enclosed annex no 18. Packages Restricted handling Kind of packages: Number of items per package: Description (incl. distinctive features): See enclosed annex no 19. Accompanying documents Restricted handling Type of document: Description: See enclosed annex no Text of image Infringing goods 20. Goods details Restricted handling IP right no: Goods description: CN tariff number: Minimum value: See enclosed annex no 21. Goods distinctive features Restricted handling Position on the goods: Description: See enclosed annex no 22. Place of production Restricted handling Country: Company: Address: Town: Postal Code: See enclosed annex no 23. Involved companies Restricted handling Role: Name: Address: Town: Postal Code: Country: See enclosed annex no 24. Traders Restricted handling Name: Address: Town: Postal Code: Country: See enclosed annex no 25. Goods distribution information Restricted handling See enclosed annex no 26. Packages Restricted handling Kind of packages: Number of items per package: Description (incl. distinctive features): See enclosed annex no 27. Accompanying documents Restricted handling Type of document: Description: See enclosed annex no Text of image 28. Additional information Restricted handling See enclosed annex no 29. Undertakings By signing I undertake to:  notify immediately the competent customs department that granted this application of any change in the information provided by me within this application or attachments in accordance with Article 15 of Regulation (EU) No 608/2013.  forward to the competent customs department that granted this application any update on the information as referred to in point (g), (h) or (i) of Article 6(3) of Regulation (EU)No 608/2013 that are relevant to customs authorities' analysis and assessment of the risk of infringement of the intellectual property right(s) included in this application.  assume liability under the conditions laid down in Article 28 of Regulation (EU) No 608/2013 and bear the costs as referred to in Article 29 of Regulation (EU) No 608/2013. I agree that all the data submitted with this application may be processed by the European Commission and by the Member States. 30 (*). Signature Date (DD/MM/YYYY) Applicant's signature Place Name (Block capitals) For official use Decision by customs authorities (within the meaning of Section 2 of Regulation (EU) No 608/2013) The application is completely granted. The application has been partially granted (for the granted rights see attached list). Date of adoption (DD/MM/YYYY) Signature and stamp Competent customs department Expiry date of the application: Any request for extension of the period that customs authorities are to take action should be received by the competent customs department at the latest 30 working days before the expiry date. The application has been rejected. A reasoned decision stating the grounds for partial or complete rejection and information concerning the appeal procedure are attached. Date (DD/MM/YYYY) Signature and stamp Competent customs department Text of image Personal data protection and the central database for the processing of applications for action. Where the European Commission processes personal data contained in this application for action Regulation (EC) No 45/2001 of the European Parliament and of the Council on the protection of individuals with regard to the processing of personal data by the Community Institutions and bodies and on the free movement of such data will apply. Where the competent customs authority of a Member State processes personal data contained in this application for action the national provisions implementing Directive 95/46/EC will apply. The purpose of the processing of personal data of the application for action is the enforcement of intellectual property rights by customs authorities in the Union in accordance with Regulation (EU) No 608/2013 of the European Parliament and of the Council of 12 June 2013 concerning customs enforcement of intellectual property rights. The controller with respect to the processing of the data in the central database is the national competent customs department where the application has been submitted.The list of competent customs departments is published on the website of the Commission: http://ec.europa.eu/taxation_customs/customs/customs_controls/counterfeit_piracy/right_holders/index_en.htm. The access to all personal data of this application is granted through UserID/Password to customs authorities in the Member States and the Commission. Personal data forming part of the information that falls under restricted handling will only be accessible by customs authorities of the Member States as indicated in box 6 of the application through UserID/Password. In accordance with Article 22 of Regulation (EU) No 608/2013, without prejudice to applicable provisions on data protection in the Union and for the purpose of contributing to eliminating international trade in goods infringing intellectual property rights, the Commission and the customs authorities of the Member States may share personal data and information contained in the application with the relevant authorities in third countries. Replies to data fields marked with an * and to at least one of the fields marked "+" are obligatory to be filled in. In case of failure to fill in these obligatory data, the application shall be rejected. The data subject has a right of access to the personal data relating to him or her that will be processed through the central database and, where appropriate, the right to rectify, erase or block personal data in accordance with Regulation (EC) No 45/2001 or the national laws implementing Directive 95/46/EC. All requests for the exercise of the right of access, rectification, erasure or blocking shall be submitted to and processed by the competent customs department where the application was submitted. The legal basis for processing the personal data for the enforcement of intellectual property rights is Regulation (EU) No 608/2013 of the European Parliament and of the Council of12 June 2013 concerning customs enforcement of intellectual property rights. Personal data shall not be stored longer than six months from the date the decision granting the application has been revoked or the relevant period during which customs authorities are to take action has expired. That period shall be specified by the competent customs department when granting the application and shall not exceed one year from the day following the date of adoption of the decision granting the application. However, where customs authorities have been notified of proceedings initiated to determine a possible infringement of goods under the application, personal data shall be kept for six months after the proceedings have been concluded. Complaints, in case of conflict, can be addressed to the relevant national data protection authority. The contact details of the national data protection authorities are available on the web-site of the European Commission, Directorate General for Justice (http://ec.europa.eu/justice/data-protection/bodies/authorities/eu/index_en.htm#h2-1). Where the complaint concerns processing of personal data by the European Commission, it should be addressed to the European Data Protection Supervisor (http://www.edps.europa.eu/EDPSWEB/). Text of image EUROPEAN UNION  APPLICATION FOR ACTION 2 1. Applicant Name (*): Address (*): Town (*): Postal Code: Country (*): EORI-No: (+) TIN No: (+) National registration No: (+) Telephone: (+) Mobile: (+) Fax: (+) Email (*): Website: For official use Date of receipt COPY FOR THE APPLICANT Registration number of application INTELLECTUAL PROPERTY RIGHTS APPLICATION FOR ACTION BY CUSTOMS AUTHORITIES under Article 6 of Regulation (EU) No 608/2013 2 (*). Union application National application National application (cf. Article 5(3)) 3 (*). Status of applicant Right-holder Person or entity authorised to use the IP right IP collective rights management body Professional defence body Group of producers of products with a Geographical Indication or representative of such group Operator entitled to use a Geographical Indication Inspection body or authority competent for a Geographical Indication Exclusive license holder covering two or more Member States 4. Representative submitting the application in the name of the applicant Company: Name (*): Address (*): Town (*): Postal Code: Country (*): Telephone: (+) Mobile: (+) Evidence of the representatives power to act is enclosed Fax: (+) 2 5 (*). Type of right to which the application refers National trademark (NTM) European Union trademark (EUTM) International registered trademark (ITM) Registered national design (ND) Registered Community design (CDR) International registered design (ICD) Unregistered Community design (CDU) Copyright and related right (NCPR) Trade name (NTN) Topography of semiconductor product (NTSP) Patent as provided for by national law (NPT) Patent as provided for by Union law (UPT) Utility model (NUM) Geographical Indication/Designation of origin: for agricultural products and foodstuff (CGIP) for wine (CGIW) for aromatised drinks based on wine products (CGIA) for spirit drinks (CGIS) for other products (NGI) as listed in Agreements between the Union and third countries (CGIL) Plant variety right: national (NPVR) Community (CPVR) Supplementary protection certificate: for medicinal products (SPCM) for plant protection products (SPCP) 6 (*). Member State or, in the case of a Union application, Member States in which customs action is requested ALL MEMBER STATES BE LT BG LU CZ HU DK MT DE NL EE AT IE PL EL PT ES RO FR SI HR SK IT FI CY SE LV UK 7. Representative for legal matters Company: Name (*): Address (*): Town (*): Postal Code: Country (*): Telephone: (+) Mobile: (+) Fax: (+) Email (*): Website: 8. Representative for technical matters Company: Name (*): Address (*): Town (*): Postal Code: Country (*): Telephone: (+) Mobile: (+) Fax: (+) Email (*): Website: 9. In case of a Union application, the details of the designated representatives for legal and technical matters are included in annex no 10. I request the use of the procedure of Article 26 of Regulation (EU) No 608/2013 (small consignments) in the following Member State(s) and, where requested by the customs authorities, agree to cover the costs related to the destruction of goods under this procedure. ALL MEMBER STATES BE LT BG LU CZ HU DK MT DE NL EE AT IE PL EL PT ES RO FR SI HR SK IT FI CY SE LV UK (*) these are mandatory fields and shall be filled in (+) at least one of these fields shall be filled in Text of image 11 (*). List of rights to which the application refers No Type of right Registration number Date of registration Expiry date List of goods to which the right refers For further rights see annex no Restricted handling Authentic goods 12 (*). Goods details Restricted handling IP right no: Goods description: CN tariff number: Customs value: European average market value: National market value: See enclosed annex no 13 (*). Goods distinctive features Restricted handling Position on the goods: Description: See enclosed annex no 14 (*). Place of production Restricted handling Country: Company: Address: Town: See enclosed annex no 15 (*). Involved companies Restricted handling Role: Name: Address: Town: Postal Code: Country: See enclosed annex no 16 (*). Traders Restricted handling Name: Address: Town: Postal Code: Country: See enclosed annex no 17. Goods clearance details and distribution information Restricted handling See enclosed annex no 18. Packages Restricted handling Kind of packages: Number of items per package: Description (incl. distinctive features): See enclosed annex no 19. Accompanying documents Restricted handling Type of document: Description: See enclosed annex no Text of image Infringing goods 20. Goods details Restricted handling IP right no: Goods description: CN tariff number: Minimum value: See enclosed annex no 21. Goods distinctive features Restricted handling Position on the goods: Description: See enclosed annex no 22. Place of production Restricted handling Country: Company: Address: Town: Postal Code: See enclosed annex no 23. Involved companies Restricted handling Role: Name: Address: Town: Postal Code: Country: See enclosed annex no 24. Traders Restricted handling Name: Address: Town: Postal Code: Country: See enclosed annex no 25. Goods distribution information Restricted handling See enclosed annex no 26. Packages Restricted handling Kind of packages: Number of items per package: Description (incl. distinctive features): See enclosed annex no 27. Accompanying documents Restricted handling Type of document: Description: See enclosed annex no Text of image 28. Additional information Restricted handling See enclosed annex no 29. Undertakings By signing I undertake to:  notify immediately the competent customs department that granted this application of any change in the information provided by me within this application or attachments in accordance with Article 15 of Regulation (EU) No 608/2013.  forward to the competent customs department that granted this application any update on the information as referred to in point (g), (h) or (i) of Article 6(3) of Regulation (EU)No 608/2013 that are relevant to customs authorities' analysis and assessment of the risk of infringement of the intellectual property right(s) included in this application.  assume liability under the conditions laid down in Article 28 of Regulation (EU) No 608/2013 and bear the costs as referred to in Article 29 of Regulation (EU) No 608/2013. I agree that all the data submitted with this application may be processed by the European Commission and by the Member States. 30 (*). Signature Date (DD/MM/YYYY) Applicant's signature Place Name (Block capitals) For official use Decision by customs authorities (within the meaning of Section 2 of Regulation (EU) No 608/2013) The application is completely granted. The application has been partially granted (for the granted rights see attached list). Date of adoption (DD/MM/YYYY) Signature and stamp Competent customs department Expiry date of the application: Any request for extension of the period that customs authorities are to take action should be received by the competent customs department at the latest 30 working days before the expiry date. The application has been rejected. A reasoned decision stating the grounds for partial or complete rejection and information concerning the appeal procedure are attached. Date (DD/MM/YYYY) Signature and stamp Competent customs department Text of image Personal data protection and the central database for the processing of applications for action. Where the European Commission processes personal data contained in this application for action Regulation (EC) No 45/2001 of the European Parliament and of the Council on the protection of individuals with regard to the processing of personal data by the Community Institutions and bodies and on the free movement of such data will apply. Where the competent customs authority of a Member State processes personal data contained in this application for action the national provisions implementing Directive 95/46/EC will apply. The purpose of the processing of personal data of the application for action is the enforcement of intellectual property rights by customs authorities in the Union in accordance with Regulation (EU) No 608/2013 of the European Parliament and of the Council of 12 June 2013 concerning customs enforcement of intellectual property rights. The controller with respect to the processing of the data in the central database is the national competent customs department where the application has been submitted.The list of competent customs departments is published on the website of the Commission: http://ec.europa.eu/taxation_customs/customs/customs_controls/counterfeit_piracy/right_holders/index_en.htm. The access to all personal data of this application is granted through UserID/Password to customs authorities in the Member States and the Commission. Personal data forming part of the information that falls under restricted handling will only be accessible by customs authorities of the Member States as indicated in box 6 of the application through UserID/Password. In accordance with Article 22 of Regulation (EU) No 608/2013, without prejudice to applicable provisions on data protection in the Union and for the purpose of contributing to eliminating international trade in goods infringing intellectual property rights, the Commission and the customs authorities of the Member States may share personal data and information contained in the application with the relevant authorities in third countries. Replies to data fields marked with an * and to at least one of the fields marked "+" are obligatory to be filled in. In case of failure to fill in these obligatory data, the application shall be rejected. The data subject has a right of access to the personal data relating to him or her that will be processed through the central database and, where appropriate, the right to rectify, erase or block personal data in accordance with Regulation (EC) No 45/2001 or the national laws implementing Directive 95/46/EC. All requests for the exercise of the right of access, rectification, erasure or blocking shall be submitted to and processed by the competent customs department where the application was submitted. The legal basis for processing the personal data for the enforcement of intellectual property rights is Regulation (EU) No 608/2013 of the European Parliament and of the Council of12 June 2013 concerning customs enforcement of intellectual property rights. Personal data shall not be stored longer than six months from the date the decision granting the application has been revoked or the relevant period during which customs authorities are to take action has expired. That period shall be specified by the competent customs department when granting the application and shall not exceed one year from the day following the date of adoption of the decision granting the application. However, where customs authorities have been notified of proceedings initiated to determine a possible infringement of goods under the application, personal data shall be kept for six months after the proceedings have been concluded. Complaints, in case of conflict, can be addressed to the relevant national data protection authority. The contact details of the national data protection authorities are available on the web-site of the European Commission, Directorate General for Justice (http://ec.europa.eu/justice/data-protection/bodies/authorities/eu/index_en.htm#h2-1). Where the complaint concerns processing of personal data by the European Commission, it should be addressed to the European Data Protection Supervisor (http://www.edps.europa.eu/EDPSWEB/). . ANNEX II Part I of Annex III to Implementing Regulation (EU) No 1352/2013 is amended as follows: (1) in the note on the completion of box 1 (Applicant), the text is replaced by the following: Details concerning the applicant shall be entered in this box. It shall contain information on the name and complete address of the applicant, his Taxpayer Identification Number, any other national registration number or his Economic Operator Registration and Identification Number (EORI-No), which is a number, unique throughout the Union, assigned by a customs authority in a Member State to economic operators involved in customs activities, his telephone, mobile telephone or fax number and his email address. The applicant may also enter, where appropriate, his website address.; (2) in the note on the completion of box 2 (Union/National application), the following paragraph is added: Where the application is submitted after the release of the goods was suspended or the goods were detained in accordance with Article 18 of Regulation (EU) No 608/2013, the box National application (cf. Article 5(3)) shall be ticked.; (3) in the note on the completion of box 10 (Small consignment procedure), the text is replaced by the following: Where the applicant wishes to request the use of the procedure for destruction of goods in the small consignment set out in Article 26 of Regulation (EU) No 608/2013, he shall tick the appropriate box of the Member State, or Member States in case of a Union application, in which he wishes to have the procedure applied..